EXHIBIT 10.28


Employee Stock Option Agreement
Granted Under IDEXX Laboratories, Inc. 2018 Stock Incentive Plan






1. Grant of Option.
(a)Grant. IDEXX Laboratories, Inc., a Delaware corporation (the “Company”),
pursuant to the Company’s 2018 Stock Incentive Plan (the “Plan”) and this
Employee Stock Option Agreement, including any exhibit, appendix or addendum
hereto (the “Agreement”), hereby grants to the employee named on the opposite
side of this Agreement (the “Optionee”) an option to purchase, in whole or in
part, the number of shares of common stock, par value $0.10 per share, of the
Company (“Shares”) at a price per Share as noted on the opposite side of this
Agreement, subject to the terms and conditions of this Agreement, the Plan and
the description of the Plan set forth in the Plan Prospectus. The Plan and the
Plan Prospectus are provided to the Optionee with this Agreement. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in the Plan or the Plan Prospectus.
(b)Restrictive Covenant Agreements. Optionee acknowledges and affirms that: (i)
Optionee is subject to non-competition, non-solicitation and confidentiality
provisions set forth in one or more agreements with the Company or any of its
Affiliates (including, as applicable, employment, consulting or advisory
contracts; confidentiality and nondisclosure agreements; or other agreements; in
each case as may be amended or supplemented from time to time) (collectively,
the “Restrictive Covenant Agreements”); and (ii) this Option is granted in
consideration of Optionee’s agreement to be bound by Optionee’s Restrictive
Covenant Agreements.
2. Type of Stock Option.
If the opposite side of this Agreement indicates that this Option is an
“Incentive Stock Option”, this Option is intended to qualify as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”). If the opposite side of this
Agreement indicates that this Option is a “Non-Qualified Stock Option”, this
Option shall not be considered an incentive stock option as defined by Section
422 of the Code.
3. Exercise of Option and Provisions for Termination.
(a)Vesting Schedule and Expiration. Except as otherwise provided in this
Agreement, this Option shall expire at 4:00 p.m., Eastern time, on the
Expiration Date indicated on the opposite side of this Agreement. This Option
will become exercisable (“vest”) in installments as to the number of Shares and
during the respective installment periods set forth on the opposite side of this
Agreement. The right of exercise shall be cumulative so that if the Option is
not exercised to the maximum extent permissible during an exercise period, it
shall continue to be exercisable, in whole or in part, with respect to all
Shares not so purchased at any time prior to the Expiration Date or the earlier
termination of this Option. This Option may not be exercised at any time after
the Expiration Date.
(b)Exercise Procedure. Subject to the conditions set forth in this Agreement,
this Option shall be exercised by the Optionee’s delivery of written notice of
exercise through the online service designated by the Company (currently E*TRADE
OptionsLink), specifying the number of Shares to be purchased and the purchase
price to be paid therefor and accompanied by payment in full in accordance with
Section 4. Such exercise shall be effective upon receipt by such online service
of such written notice together with the required payment. The Optionee may
purchase less than the number of Shares covered hereby, provided that no partial
exercise of this Option may be for any fractional share.
(c)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Optionee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date indicated on the opposite side of this Agreement, an
employee of the Company or an Affiliate or a member of the Board (an “Eligible
Optionee”). The Company shall determine in good faith (including in accordance
with Section 409A of the Code) and in the exercise of its discretion whether the
Optionee has ceased to be an employee and the effective date of the Optionee’s
termination of such status, and such determinations shall be final, binding and
conclusive.
(d)Exercise Period Upon Termination of Relationship with the Company. If the
Optionee ceases to be an Eligible Optionee for any reason, then, except as
provided in paragraphs (e) and (g) below, the right to exercise this Option
shall terminate 3 months after such cessation (but in no event after the
Expiration Date), provided that this Option shall be exercisable only to the
extent that the Optionee was entitled to exercise this Option on the date of
such cessation.
(e)Exercise Period Upon Death, Disability or Retirement; Immediate Vesting upon
Death or Disability. If the Optionee dies, becomes disabled (within the meaning
of Section 22(e)(3) of the Code) or retires (as defined below) prior to the
Expiration Date while he or she is an Eligible Optionee, or if the Optionee dies
within 3 months after the Optionee ceases to be an Eligible Optionee, and the
Company or its Affiliate has not terminated such relationship for “cause” as
specified in paragraph (g) below, this Option shall be exercisable until the 1
year anniversary date following the date of death or disability of the Optionee
(or if the date of death or disability of the Optionee is less than one year
after the Grant Date of this Option, then the Option shall be exercisable until
the one-year anniversary of the Grant Date of this Option), or until the 2 year
anniversary date following the date of retirement of the Optionee (but in no
event after the Expiration Date), by the Optionee or by the person to whom this
Option is transferred by will or the laws of descent and distribution, provided
that this Option shall be exercisable only to the extent that this Option was
exercisable by the Optionee on the date he or she ceased to be an Eligible
Optionee. Notwithstanding anything in this Agreement that may be to the
contrary, in the event the Optionee dies or becomes disabled (as defined above)
at a time when the Optionee is an Eligible Optionee, then this Option shall
immediately vest and become exercisable with respect to all Shares underlying
this Option as of the date of the Optionee’s death or disability; provided,
however, if such death or disability occurs within one year of the Grant Date,
then this Option shall continue to vest after the date of such death or
disability in accordance with the schedule described in Section 3(a) above,
except that it will immediately vest and become exercisable with respect to all
Shares underlying this Option as of the date that is the one-year anniversary of
the Grant Date of this Option. “Retire” and “retirement” shall mean retirement
at or after the attainment of age 60, provided that the Optionee has been an
employee of the Company for at least 10 years, not including any years during
which the Optionee was employed by a company that was acquired by or merged with
the Company.
(f)Intentionally left blank.
(g)Discharge for Cause. If the Optionee, prior to the Expiration Date, ceases
his or her employment with the Company or its Affiliate because he or she is
discharged for “cause” (as defined below), the right to exercise this Option
shall terminate immediately upon such cessation of employment. “Cause” shall
mean willful misconduct in connection with the Optionee’s employment or willful
failure to perform his or her employment responsibilities in the best interests
of the Company (including, without limitation, breach by the Optionee of any
provision of the Restrictive Covenant Agreements), as determined by the Company,
which determination shall be final, binding and conclusive. The Optionee shall
be considered to have been discharged for “cause” if the Company determines,
within 30 days of the Optionee’s resignation, that discharge for cause was
warranted.
(h)Restrictive Covenant Agreements. Notwithstanding anything in the Agreement
that may be to the contrary, if the Company determines that Optionee has
violated any provisions set forth in the Restrictive Covenant Agreements, in
addition to any and all rights and remedies set forth therein or otherwise
available under law or equity, Optionee covenants and agrees that: (i) the
unvested portion of this Option will immediately be cancelled, and Optionee
shall automatically forfeit any rights Optionee may have with respect to such
unvested Option Shares as of the date of such determination; (ii) the right to
exercise this Option shall automatically terminate as of the date of such
determination; and (iii) the Company or its Affiliate may also take action at
equity or in law to enforce the provisions of the Restrictive Covenant
Agreements.
Following application of this provision of the Agreement, Optionee will continue
to be bound by the obligations, promises and other agreements contained in the
Restrictive Covenant Agreements and this Agreement.





--------------------------------------------------------------------------------



4. Payment of Purchase Price.
(a)Method of Payment. Payment of the purchase price for Shares purchased upon
exercise of this Option shall be made (i) by delivery to the Company, or to the
online service designated by the Company, of an amount equal to the purchase
price of such Shares, (ii) by delivery to the Company of Shares (either actually
or by attestation) then owned by the Optionee for at least 6 months (or any
shorter period sufficient to avoid a charge to the Company’s earnings for
financial reporting purposes) or delivery of other consideration having a fair
market value equal in amount to the purchase price of such Shares, (iii) to the
extent permitted by the Board, in its sole discretion, by delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the purchase price and any
required Tax-Related Items (as defined below), or delivery by the Optionee to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the purchase price and any required Tax-Related Items; or (iv)
by any combination of cash, Shares, and other consideration as the Board may
specify.
(b)Valuation of Shares or Other Non-Cash Consideration Tendered in Payment of
Purchase Price. For the purposes hereof, the fair market value of any Shares or
other non-cash consideration which may be delivered to the Company in exercise
of this Option shall be determined as provided in the Plan.
(c)Delivery of Shares Tendered in Payment of Purchase Price. If the Optionee
exercises Options by delivery of Shares, any certificate or certificates
representing the Shares to be delivered shall be duly executed in blank by the
Optionee or shall be accompanied by a stock power duly executed in blank
suitable for purposes of transferring such Shares, and any electronic delivery
of Shares shall be in a manner sufficient for purposes of transferring such
Shares to the Company. Fractional Shares will not be accepted in payment of the
purchase price of Shares acquired upon exercise of this Option.
5. Delivery of Shares; Compliance with Securities Laws, Etc.
(a)General. The Company shall, upon payment of the Option price for the number
of Shares purchased and paid for, make prompt delivery of such Shares to the
Optionee, provided that if any law or regulation requires the Company to take
any action with respect to such Shares before the issuance thereof, then the
date of delivery of such Shares shall be extended for the period necessary to
complete such action.
(b)Listing, Qualification, Etc. This Option shall be subject to the requirement
that if, at any time, counsel to the Company shall determine that the listing,
registration or qualification of Shares subject hereto upon any securities
exchange or under any state, federal or foreign law, or the consent or approval
of any governmental or regulatory body, or that the disclosure of non-public
information or the satisfaction of any other condition is necessary as a
condition of, or in connection with, the issuance or purchase of Shares
hereunder, this Option may not be exercised, in whole or part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board. Nothing herein shall be deemed to require the
Company to apply for, effect disclosure, or to satisfy such other condition.
6. Nontransferability of Option.
Except as provided in paragraph (e) of Section 3, this Option is personal and no
rights granted hereunder may be sold, assigned, transferred, pledged or
otherwise encumbered by the Optionee (whether by operation of law or otherwise).
During the lifetime of the Optionee, this Option shall be exercised only by the
Optionee.
7. No Special Employment Rights.
Nothing contained in the Plan, the Plan Prospectus or this Agreement shall be
construed or deemed to constitute an employment or service contract or confer or
be deemed to confer on the Optionee any right to continue in the employ or
service of, or to continue any other relationship with, the Company or an
Affiliate or limit in any way any right of the Company or an Affiliate, as
applicable, to terminate the Optionee's employment or service or other
relationship at any time, with or without cause.
8. Rights as a Shareholder.
The Optionee shall have no rights as a shareholder with respect to any Shares
which may be purchased by exercise of this Option (including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such Shares) unless and until a certificate representing such Shares,
or electronic equivalent, is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate or electronic equivalent is issued.
9. Taxes.
(a)Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the Optionee's employer (the
"Employer), the ultimate liability for all income tax (whether foreign, federal,
state or local), social insurance, payroll tax, fringe benefits tax, payment on
account and other tax-related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (the “Tax-Related Items”) is and
remains the Optionee’s responsibility as it may come due and may exceed the
amount actually withheld by the Company or the Employer. The Optionee further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Optionee is subject to Tax-Related Items
in more than one jurisdiction, the Optionee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. In addition, the
Optionee further acknowledges that Tax-Related Items may be incurred at
different times.
(b)Withholding. The Optionee acknowledges and agrees to make arrangements
satisfactory to the Company with respect to any withholding obligation the
Company or the Employer (or former employer) may have for Tax-Related Items.
Without limitation to the foregoing, the Optionee acknowledges and agrees that
to satisfy any such withholding obligation for Tax-Related Items, the Company
may (i) withhold from the Optionee's wages or other cash compensation paid to
the Optionee by the Company and/or the Employer, (ii) withhold from proceeds of
the sale of Shares acquired upon exercise of the Option, either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Optionee’s behalf pursuant to this authorization), or (iii) withhold by any
other method permitted under the Plan and applicable law. Depending on the
withholding method, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including up to the maximum applicable rate in the Optionee's
jurisdiction (in which case, the Optionee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares). The Company may refuse to deliver the Shares or the proceeds
of the sale of Shares, if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.





--------------------------------------------------------------------------------



(c)Tax Consequences. The Optionee has reviewed with his or her own tax advisors
the applicable tax consequences of this investment and the transactions
contemplated by this Agreement. With respect to such matters, the Optionee
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents, written or oral.


10. Limitations on Disposition of Incentive Stock Option Shares.
If, as indicated on the opposite side of this Agreement, this Option is an
incentive stock option”, the Optionee understands that in order to obtain the
benefits of an incentive stock option under Section 422 of the Code, no sale or
other disposition may be made of any Shares acquired upon exercise of the Option
within 1 year after such Shares were acquired pursuant to such exercise, nor
within 2 years after the Grant Date. If the Optionee intends to dispose, or does
dispose (whether by sale, exchange, gift, transfer or otherwise), of any such
Shares within said periods, he or she will notify the Company in writing within
10 days after such disposition, and provide any other information regarding such
disposition that the Company may require.
11. Data Privacy.
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Optionee’s personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Employer, the Company and its Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.
The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
The Optionee understands that Data will be transferred to E*TRADE, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Optionee understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Optionee’s
country.
The Optionee authorizes the Company, E*TRADE and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Optionee’s participation in the
Plan.
12. Miscellaneous.
(a)This Agreement and the Plan constitute the entire agreement between the
parties, and supersedes all prior agreements and understandings, relating to the
subject matter of this Agreement.
(b)Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.
Any provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board. The Board
may amend, alter, suspend, discontinue or terminate the Plan, or any portion
thereof, at any time, subject to the requirements for certain amendments or
alterations set forth in the Plan.
(c)This Agreement shall be binding upon and inure to the benefit of the Company
and the Optionee and their respective heirs, executors, administrators,
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 6 hereof.
(d)The Option and the provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware and applicable
federal law, without regard to applicable conflict of laws principles.
(e)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
(f)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares.
(g)All notices under this Agreement shall be mailed or delivered by hand to the
parties at their respective addresses set forth in this Agreement or at such
other address as may be designated in writing by either of the parties to one
another.
(h)The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
(i)If the Optionee works and/or resides outside the United States, the Option
and any Shares subject to the Option shall be subject to any special terms and
conditions set forth in Exhibit A. Moreover, if the Optionee relocates outside
of the United States and to one of the countries included in Exhibit A, the
special terms and conditions for such country will apply to the Optionee to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. Exhibit A
constitutes part of this Agreement.
(j)The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on the Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.





